Citation Nr: 1124001	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  04-05 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.

2.  Entitlement to service connection for a hysterectomy.

3.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to August 1989.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  

This case has been before the Board on the two prior occasions, in September 2006 and March 2010, at which time it was remanded for additional evidentiary development.  Unfortunately, there has not been substantial compliance with the March 2010 remand directives concerning the Veteran's claim for service connection for a hysterectomy.  Therefore the Board must again remand this claim, as well as the intertwined claim of entitlement to service connection for SMC, to the RO via the Appeals Management Center (AMC) in Washington, DC.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

The July 2002 rating decision on appeal also denied the Veteran's claim for service connection for depression.  And since the Veteran was also diagnosed with posttraumatic stress disorder (PTSD), the disability on appeal was characterized as an acquired psychiatric disorder, to include depression and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In September 2010, however, the RO issued a decision finding that its prior decision denying service connection for PTSD and depression was clearly and unmistakably erroneous.  The RO then assigned an initial 70 percent rating for the Veteran's service-connected PTSD and depression, effective May 21, 2002.  Since the Veteran did not appeal either the assigned rating or effective date, that claim is no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).

FINDING OF FACT

The Veteran does not have a current gastrointestinal disorder, to include irritable bowel syndrome. 


CONCLUSION OF LAW

Irritable bowel syndrome was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO and AMC to the Veteran dated in June 2002, September 2006, July 2009, and August 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO/AMC also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board specifically remanded the claim to the RO/AMC in September 2006 and March 2010 to obtain a VA medical opinion as to whether the Veteran suffers from irritable bowel syndrome as a result of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded a VA compensation examination in December 2009, and the same VA examiner reviewed the claims file again in August 2010 and provided another opinion on the matter.  

Pursuant to the Board's prior remand directives, the RO/AMC also obtained all outstanding VA treatment records, none of which indicate that the Veterans has irritable bowel syndrome.  The Veteran and her representative have not made the RO/AMC or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore the Board finds that the duty to notify and the duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

The Veteran is seeking service connection for irritable bowel syndrome, which is defined as a chronic noninflammatory disease characterized by abdominal pain, altered bowel habits consisting of diarrhea or constipation, or both, and no detectable pathologic change.  Dorland's Illustrated Medical Dictionary, 1821, (30th ed. 2003).  For the reasons set forth below, the Board finds no basis to grant the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

An in-service injury alone is not enough, as there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to the first element of a current disability, the Court has clarified that this requirement is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  But even if competent and credible, the Board must weight such lay statements in light of the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

In this case, after carefully reviewing the evidence of record, the Board finds that the Veteran has not satisfied the most fundamental requirement of a service-connection claim since there is no medical evidence of a current disability to account for her gastrointestinal complaints.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof the Veteran has the claimed disability, there can be no valid claim because there is no current disability to attribute to his military service, regardless of the specific basis of the claim).

Before addressing the current evidence, the Board notes that the Veteran's service treatment records reflect that she was diagnosed with probable irritable bowel syndrome in June 1986.  But this diagnosis was never confirmed.  Her service treatment records are otherwise negative for this disorder.  These records therefore provide evidence against the claim.  Struck v. Brown, 9 Vet. App. 145 (1996). 

But even more significant is the fact that her post-service medical records indicate that she does not currently have any kind of gastrointestinal disorder, despite her contentions to the contrary.  First, none of the post-service treatment records, either VA or private, indicates that the Veteran has irritable bowel syndrome, or any other kind of gastrointestinal disability.  Second, the Veteran was afforded a VA compensation examination in December 2009, at which time the examiner concluded that there was insufficient medical evidence to support a diagnosis of irritable bowel syndrome.  In an addendum report, the same VA examiner reviewed the claims file again and explained that "it is less likely than not that she had irritable bowel syndrome in the service . . . ."  The examiner based his opinion on the fact that the Veteran had only mild gastrointestinal symptoms in service; that she had constipation at times, while other symptoms were not present; and that she did not experience the requisite symptoms for over three months, as required for a diagnosis of irritable bowel syndrome. 

The VA examiner's opinion that the Veteran does not have irritable bowel syndrome provides compelling evidence against the Veteran's claim, since he is competent to make this determination following a medical evaluation.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  

Since constipation and abdominal discomfort are merely subjective complaints, they cannot be considered a disability for VA compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  This is analogous to the facts in Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), in which the Court held that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  While constipation and abdominal discomfort can be signs of an underling disability, such has not been shown in this case.  Therefore, in the absence of a current disability involving irritable bowel syndrome, there is no valid claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In denying the claim, the Board has also reviewed the Veteran's own lay statements that she does in fact have irritable bowel syndrome.  See Buchanan, 451 F.3d at 1336 (holding that both lay and medical evidence must be considered in a claim for service connection).  However, the Board finds that she is not competent to attribute her gastrointestinal complaints to a clinical diagnosis, which requires a medical professional with sufficient training and expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Thus, since the Veteran is not competent in attribute her complaints of constipation and abdominal discomfort to an underlying disability, the Board need not consider her lay statements.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In conclusion, since the Veteran has not met the essential requirement of a current disability involving irritable bowel syndrome, the preponderance of the evidence is against the claim.  And as the preponderance of the evidence is against her claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is of this claim is denied.


ORDER

Service connection for irritable bowel syndrome is denied.


REMAND

The Board finds that additional medical development is needed before it can adjudicate the Veteran's claim of entitlement to service connection for a hysterectomy. 

In the March 2010 remand, the Board requested that a medical opinion be obtained to determine whether the Veteran's hysterectomy was related to service, to include gynecological symptomatology shown in the service treatment records.  Unfortunately, since this requested opinion was not obtained, the Board must remand the case again to ensure compliance with its prior remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand). 

Instead of answering the question posed in the remand, a VA examiner in August 2010 questioned the diagnosis of endometriosis that resulted in the Veteran's hysterectomy in March 2002.  In other words, there is some debate over whether the hysterectomy was performed due to a diagnosis of endometriosis as opposed to some other gynecological condition.  But the Veteran is not seeking service connection for endometriosis; rather, she is seeking service connection for the hysterectomy, claiming that the symptoms she experienced in service ultimately resulted in the hysterectomy, regardless of the correct diagnosis for her underling symptoms.  

That is why the Board, in March 2010, requested that a VA examiner review the claims file and address the question: "Is it at least as likely as not (50 percent or greater probability), when considering the evidence of record, that the Veteran's hysterectomy was related to service, to [include] gynecological symptomatology shown in [the] service treatment records?"  Since this question has not been answered, another opinion should be obtained. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on her part is required.  Accordingly, this case is REMANDED for the following action:


The claims file should be referred to the VA examiner who provided the August 2009 and August 2010 opinions regarding the claim for service connection for hysterectomy.  If, for whatever reason, this VA examiner is unavailable to provide the requested opinion, then have someone else who is equally qualified make this necessary determination.  

The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records.  After this review, the examiner should address the following:

Is it at least as likely as not (50 percent or greater probability), when considering the evidence of record, that the Veteran's hysterectomy was related to service, to included gynecological symptomatology shown in the service treatment records?  If the opinion is that the hysterectomy was not related to symptomatology shown in the service treatment records, the examiner is requested to provide a rationale for the opinion and identify the evidence that supports the opinion.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument she desires to have considered in connection with her current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


